—Appeal from an order of Supreme Court, Niagara County (Boniello, III, J.), entered June 29, 2001, which granted plaintiffs’ motion for a preliminary injunction.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is denied and the preliminary injunction is vacated.
Memorandum: Supreme Court abused its discretion in granting plaintiffs’ motion for a preliminary injunction. In order to *1006establish entitlement to a preliminary injunction, plaintiffs had to establish, inter alia, “the prospect of irreparable injury if the provisional relief is withheld” (Doe v Axelrod, 73 NY2d 748, 750). Here, the conclusory allegations of plaintiffs with respect to irreparable injury “are insufficient to support [their] motion for a preliminary injunction” (Kaufman v International Bus. Machs. Corp., 97 AD2d 925, 926, affd 61 NY2d 930; see Neos v Lacey, 291 AD2d 434; Sutton, DeLeeuw, Clark & Darcy v Beck, 155 AD2d 962, 963; Matter of Baran v Otterbein, 84 AD2d 928, 929). Present—Pigott, Jr., P.J., Green, Scudder, Burns and Gorski, JJ.